UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-4455


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

COURTNEY   LAMONT   PAULING,   a/k/a Marcus    Lamont Book,   a/k/a
Rode,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.    J. Michelle Childs, District
Judge. (7:14-cr-00790-JMC-1)


Submitted:   January 14, 2016                Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     Alan Lance Crick, Assistant
United   States Attorney,   Greenville,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Courtney Pauling pled guilty to possession of a firearm by

a   convicted       felon,     in    violation       of    18    U.S.C.    §§     922(g)(1),

924(e)     (2012).       The       district    court       sentenced      Pauling    to   120

months’       imprisonment         followed     by    three      years     of     supervised

release.        Pauling appeals his sentence.                     Counsel has filed a

brief    in    accordance      with      Anders      v.    California,      386    U.S.   738

(1967), raising one issue but stating that, in her view, there

are no meritorious grounds for appeal.                           Finding no error, we

affirm.

      Counsel challenges the 120-month sentenced imposed by the

district court for plain error.                    Under the plain error standard,

Pauling must show: (1) there was error; (2) the error was plain;

and   (3)     the   error      affected       his    substantial       rights.        United

States v. Olano, 507 U.S. 725, 732-34 (1993).                             Even when these

conditions are satisfied, this court may exercise its discretion

to notice the error only if the error “seriously affect[s] the

fairness,        integrity          or     public          reputation       of      judicial

proceedings.”        Id. at 736 (internal quotation marks omitted).

      We    find    no   plain      error     in     the   calculation      of     Pauling’s

sentence       because       the     district        court      computed     the    correct

sentencing      range    under       the    U.S.     Sentencing     Guidelines        Manual

(2015) before imposing the 120-month sentence.



                                               2
     In   accordance     with    Anders,     we    have   reviewed    the    entire

record in this case and have found no meritorious issues for

appeal.    We    therefore      affirm   the      district      court’s   judgment.

This court requires that counsel inform Pauling, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Pauling requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Pauling.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented       in    the    materials   before

this court and argument would not aid the decisional process.


                                                                           AFFIRMED




                                         3